DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 12/07/2020.

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2020.
Claims 10-13 are withdrawn.
Claim 7 is cancelled.
Claims 1-6, 8, 9 and 14-20 are under examination.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 14, 15, 19 is/are rejected under 35 U.S.C. 102 as being unpatentable over US 2017/0184028 to Sennoun.
Regarding claim 1, Sennoun teaches a surface cooler assembly, comprising: 
a surface cooler (157, Fig. 1, par. 28) configured to be operably coupled to an aircraft fan (140, Fig. 1) casing (151, Fig. 1), and having a first surface configured to confront the aircraft fan casing, and a second surface opposite the first surface (in Fig. 1, the surface cooler 157 is shown with an unnumbered surface mounted to the aircraft fan casing 151, and item 157 has an opposite unnumbered surface exposed to airstream 162),
a body defining the first surface and the second surface; (151, Figs. 2)
a set of fluid passages internal to the body (206, Fig. 2, par. 32) and a set of fins (204, Fig. 2, 3, par. 33) located on at least a portion of the second surface of the body (the fins will be on the second surface in order to be exposed to airstream 162 shown in Fig. 1);
a first manifold portion unitarily formed with the body and having a first interior passage fluidly coupled to at least one fluid passage of the set of fluid passages (see the enlarged portion of Sennoun Fig. 2 below), and 
one of redirects a flow to another fluid passage of the set of fluid passages or provides an inlet to the at least one fluid passage of the set of fluid passages. (See the Sennoun figure below showing the latter option).



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim 2, Sennoun as modified teaches the surface cooler assembly of claim 1 wherein the first manifold portion further includes a second interior passage fluidly coupled to at least one other fluid passage of the set of fluid passages (206) and provides an outlet (210, par. 33) to the at least one other fluid passage of the set of fluid passages such that the first manifold portion defines an inlet/outlet manifold portion, (see the enlarged portion of Sennoun Fig. 2 above)
Regarding claim 14, Sennoun as modified teaches the surface cooler assembly of claim 1 wherein surface cooler is an annular surface cooler and the first surface is a curved surface. (Fig. 2)

Regarding claim 15, this claim recites a method for putting together certain apparatus limitations of claim 1, and is anticipated for the same reasons as claim 1.

Regarding claim 19, this claim recites a method for putting together certain apparatus limitations of claim 1, and is anticipated for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0184028 to Sennoun.
Regarding claim 4, Sennoun as modified teaches the surface cooler assembly of claim 2, but does not expressly teach,
further comprising a second manifold portion unitarily formed with the body and having a third interior passage fluidly coupled to at least two fluid passages of the set of fluid passages and configured redirect a flow of fluid from one fluid passage of the at least of fluid passages to the other fluid passage of the at least two fluid passages.
However, par. 32 of Sennoun teaches that there is a set of internal plow paths (206) running the length of the body (200, Fig. 2), with one path connected to an oil 

Regarding claim 5, Sennoun as modified teaches the surface cooler assembly of claim 4, but does not clearly teach,
wherein the second surface underlying the second manifold is devoid of fins.
At the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include this limitation because applicant has not disclosed that such limitation provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the fins of Sennoun, because in both cases the heat exchangers are very similar in design.  Therefore, it would have been an obvious matter of design choice to modify Sennoun to obtain the invention as specified in claim 5. Further, the decision to not place fins at a given portion of the heat exchanger can be driven by factors that arise in the specific design of an end use device. For example, if the heat exchanger could not be installed in a given space on the fan casing because of interference between the fins and adjacent structures, then the fins would need to be left off.

Regarding claim 6, Sennoun as modified teaches the surface cooler assembly of claim 4 wherein the surface cooler is an air cooled oil cooler, (par. 28).

Regarding claim 18, this claim recites a method for putting together certain apparatus limitations of claim 4, and is obvious for the same reasons as claim 4.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0184028 to Sennoun in view of US 2018/0245853 to Sennoun (Sennoun 2)
Regarding claim 3, Sennoun as modified teaches the surface cooler assembly of claim 2, including fins (204) extending along the body (200, par. 32, Fig. 2), but it is not clear if the inlet/outlet manifold portion includes fins located on the portion of the second surface of the body opposite the inlet and the outlet.
Sennoun 2 teaches an air oil heat exchanger (Fig. 1) with an inlet outlet manifold (the portion containing 120, 122, Fig. 1) with heat exchanging fins (160, par. 30, Fig. 2,
3, Note, the office did not find “160” in the drawings in Sennoun 2, but par. 3 describes them as being between fluid passageways 126).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sennoun, in view of, Sennoun 2, in order to increase the heat loss surface of the inlet outlet manifold.



Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0184028 to Sennoun in view of US 2015/0013142 to West.
Regarding claims 8, 9, Sennoun as modified teaches the surface cooler assembly of claim 4, but does not teach,
Claim 8 - further comprising attachment mechanisms unitarily formed with the
body.
Claim 9 - wherein the attachment mechanisms include a set of bosses unitarily formed with the body and extending from the first surface.
West teaches a method of mounting a pylon to an aircraft (title). The mounting can include parts (377, 379) that are integrally formed with a support bulkhead (340,
Fig. 7, par. 47). These parts can include boss fittings (par. 47).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sennoun, in view of West, in order to avoid having to use lose parts that might get lost, and to use a boss fitting when the types of parts being connected together require a boss fitting.

Claims 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0184028 to Sennoun in view of US 2018/0236552 to Basini.
Regarding claim 16, 17, Sennoun as modified teaches the method of claim 15, but does not teach,
Claim 16 - wherein forming the base body comprises extruding the base body.
Claim 17 - wherein forming the first manifold portion comprises building the first manifold portion via laser metal deposition.
Basini teaches a method of manufacturing a heat exchanger using both extrusion processes and laser deposition processes (par. 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sennoun, in view of Basini, in order to utilize heat
exchanger manufacturing methods that are known to be useful for this purpose, and to facilitate the building of heat exchangers with complex geometries.

Regarding claim 20, Sennoun teach the following limitations, as described in the rejection of at least claim 1:
a surface cooler configured to be operably coupled to an aircraft fan casing and having a first surface configured to confront a peripheral wall of an aircraft fan casing and a second surface opposite the first surface,
the surface cooler including a body defining the first surface and the second surface,
a set of fluid passages internal to the body and a set of fins located on at least a portion of the second surface of the body and at least a first manifold having a first interior passage fluidly coupled to at least one of the set of fluid passages and wherein the first manifold one of redirects a flow to another of the set of fluid passages or provides an inlet to the at least one of the set of fluid passages.
Sennoun does not teach the following limitations.
A method of repairing by depositing metal on a portion of a surface cooler assembly,

Basini teaches a method of manufacturing a heat exchanger using laser
deposition processes (par. 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sennoun, in view of Basini, in order to use a laser deposition process to repair the cooler, given that damage such as a gouge or scrape necessitates adding material to fill them in. (NOTE: the office is not lending any patentable weight to any distinctions between the types of damage, because it is not clear how the method would change depending upon the type of damage. For example, a scratch could also be called a gouge, and either a scratch or gouge could be caused by foreign object damage.)

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive. 
Applicant asserts,
The Office Action asserts that Sennoun discloses the first manifold portion and first interior passage as described in claim 1, with “first manifold portion” being labeled adjacent the outlet 210 of FIG. 2 {Office Action, pp. 9-10). Respectfully, what Sennoun actually discloses are merely the terminal ends of a surface cooler body, and Sennoun is silent regarding any sort of manifold that would be coupled to the terminal ends of the surface cooler body. That Sennoun discloses outlets at terminal ends of the surface cooler body is not the same as a manifold portion unitarily formed with the body and having an interior passage fluidly coupled to at least one fluid passage of the set of fluid passages as described in claim 1.

	Office‘s response, see the annotated sketch from Sennoun provided below.
	Sennoun shows two structures that are unitarily formed, one of them being the shaded body having the fluid passages, and the other being the end section, which is left unshaded to distinguish it from the shaded body.  The office asserts that the unshaded portion, using the BRI, is a manifold as claimed.   The only features required of the manifold are that it have (1) a first interior passage, which is shown in the sketch below, (2) the interior passage is coupled to at least one fluid passage, which is shown in the sketch below, and (3) that it provides an inlet to at least one fluid passage, which is also shown in the sketch below.  Thus the unshaded end portion is a manifold as claimed.    


. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Applicant discusses the teachings of Diaz on page 14/18 of the remarks.  The office does not respond to these, because Diaz is no longer cited against the claim.  The inclusion of Diaz in the prior office action was due to the 112 rejections for the lack of clarity in the claims.
	Applicant also discusses the alleged deficiencies of Sennoun with respect to additional claims, and the office’s response to the applicant’s arguments for these claims is the same as above.
	Applicant also asserts that the dependent claims are allowable due to their dependency from their parent claims, but does not otherwise distinguish them from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763